

EXHIBIT 10.13 (a)






June 1, 2005


Mamdouh Philippe, President
Mamdouh & Basem Philipco
Nefertari Street
Luxor, Egypt


RE: Loan Agreement: U.S. $800,000.00


Dear Mr. Philippe:


This letter agreement shall be deemed a Loan Agreement under which Sonesta
International Hotels Limited (“Sonesta”) will advance the sum of U.S.
$800,000.00 to Mamdouh & Basem Philipco, “Owner” of Sonesta St. George Hotel,
Luxor (the “Hotel”).


Amount of Loan: U.S. $800,000.00, to be advanced on or about June 15, 2005 (the
“Loan”). (A portion of the Loan may have been advanced on or about June 3,
2005.)


Purpose: To assist Owner with financing the cost of completing that certain Nile
River cruise vessel to be known as “Sonesta St. George I” and preparing it for
sailing under management by Sonesta under the terms of a management contract
dated as of June 1, 2005 (“Management Agreement”).


Repayment of Loan: The Loan shall be repaid to Sonesta International Hotels
Limited (“Lender”), in currency of the United States, in ten (10) monthly
installments, each of which shall be due and payable on the first day of each
calendar month. The first monthly payment shall be due and payable October 1,
2005. (The attached “Repayment Schedule” reflects the monthly repayment of the
Loan, together with interest at the Interest Rate.)


Interest Rate: The Loan shall be repaid, together with interest at the “Interest
Rate”, which shall be equal to 6% per annum (the current Prime Rate).


Default Rate/Charges: In the event that the Loan is not repaid in accordance
with this letter agreement, or if any portion of the Loan, or Loan interest,
remains unpaid as of August 1, 2006, interest shall accrue on the amount of the
Loan, and interest, then outstanding at the rate of eight percent (8%) per
annum. Borrower shall also be responsible for reimbursing Lender for any costs
Lender incurs in enforcing this letter agreement, including reasonable
attorney’s fees.


Authority of Lender, as Operator, to Make Payments: Borrower, as Owner of the
Hotel, hereby authorizes and instructs Lender, as Operator of the Hotel, to
repay the Loan, in accordance with this letter agreement, from the income of the
Hotel, and to charge any such amounts used to repay the Loan, or to pay interest
thereon, to the Owner’s account.
 
Prepayment: Borrower may prepay the Loan, and interest thereon, at any time
without charge or penalty.




In Witness Whereof, the parties have set their hands and seals as of this June
1, 2005.


 
Borrower:
Lender:
Mamdouh & Basem Philipco
Sonesta International Hotels Limited
   
By:  /S/
By: /S/
 
Mamdouh Philippe Megalaa
 
Boy A.J. van Riel
 
President
 
Vice President & Treasurer


 


GUARANTY


The undersigned, Mamdouh Philippe Megalaa, individually, agrees, jointly and
severally, to guaranty the obligations of the Borrower, Mamdouh & Basem
Philipco, under the above loan letter agreement. The Creditor shall have the
right to demand payment from me, on a several basis, without need for first
demanding payment from the Debtor.




By: /S/
 
Mamdouh Philippe Megalaa



Date: June 1, 2005











